Title: To John Adams from Samuel Andrews, 31 March 1782
From: Andrews, Samuel
To: Adams, John



31th. March 1782Paris Hotel de petit Champ Rue Neuve des petits Champ
Sir

I had the honour to write your Excellencey fully respecting my situation in this City on the 12th: Instant Last. Hope you may have received the same and the great hurry of business has prevented your Excellencys honouring me with an answer. Hope when convenient will grant my request. In addition to my former letter and request I must pray your Excellencey if acquanted with, His Excellency the French Minister in the Hague, you would speak to him in my favor. As my friends in Holland and my Advocate at the Hague are useing there Intrest to prevail on Him to write to this Court in my favor respecting my business. I am perswaded from your known goodness your Excellency will pardon me in giveing you this trouble. I shall take the Liberty to send you some of my Memoirs by the first convenient opportunity.

I have the Honour to be with Respect your Excellencys most Obedient & very Humb: Sert:
Sam Andrews

